


EXHIBIT 10.1


The form of Change in Control Agreement (the “Agreement”), filed as Exhibit 10.2
to the Registrant’s Quarterly Report on Form 10-Q for the quarterly period ended
June 30, 2009, contains blanks where the multiple of the executive’s base amount
and the term of continued benefits provided under the Agreement vary for certain
executives.  The executive officer who entered into the Agreement, the multiple
of the executive’s base amount and the term of continued benefits provided under
the Agreement are listed in the following chart:



 
Number of Times Base Amount
Term of Continued Benefits
Executive Officer / Title
Section (4 a)
Section (4 b)
     
Joseph J. MarcAurele
   
President and Chief Operating Officer of the Bancorp and the Bank
3 times
36 months
                                   

